 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSun-Maid Growers of California and InternationalBrotherhood of Electrical Workers, Local UnionNo. 100 and International Association of Machinistsand District Lodge No. 87 of the International Asso-ciation of Machinists, Party to the Contract. Case32-CA 513November 17, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMLIBERS JENKINSAND) PEN I LLOOn August 7, 1978, Administrative Law JudgeWilliam J. Pannier Ill issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational lIabor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Sun-Maid Growers ofCalifornia, Kingsburg, California, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.In agreeing with the Administrative Law Judge's finding that JackBrown was not a supervisor while working at Kingsburg, we note thatBrown was the most experienced electrician and, has Ing worked at Respon-dent's plant since it opened in 1962. was most familiar with the plant'smachinery and equipment Furthermore, Brown received instructions fromRespondent's supervisors, had no authority to call in additional help whenconditions warranted it, and did not wear the red "hard hat" worn by allsupervisors at Respondent's plant Accordingly. we find that Brown was, atmost, a leadman who acted as a conduit between Respondent and SMull andRobinson See American I umber Sales Inc. 229 NL RB 414 (1977; ( revr( hemrtal (omrpan. 2 13 NL.RB 885 (1974); franA koiundrie, (orporariion.213 Nl RB 391 (19741' In affirming the Administrative Ldaw Jucge's recommended renied). wenote that the remedy is consistent with prior Board precedent. See SiuftEnterprise, a I.nmited Partne-rship. 220 NL RB 738 (1975. Chairman Fan-ning adheres to his dissent in (;reui ('hinte .4irle rican Se.:rin (o mnpun.,Esprit de (Corp. 227 NLRB 1670 (1977). cited bs the Administrative lIawJudge, but finds no need to rely on it in adopting the recommentded Remedyas that case involved the closing of a plant. a situation not present hereDECISIONSTATEMENT OF IHE CASEWILLIAM J PANNIER Ill. Administrative Law Judge: Thismatter was heard by me in Fresno, California, on March28 and 29, 1978. On December 29, 1977,' the RegionalDirector for Region 32 of the National Labor RelationsBoard issued a complaint and notice of hearing, based onan unfair labor practice charge filed on November 1, alleg-ing violations of Section 8(aX)(1), (2), (3), and (5) of theNational Labor Relations Act, as amended, 29 U.S.C. 151,er seq., herein called the Act.2All parties have been afforded full opportunity to ap-pear, to introduce evidence, to examine and cross-examinewitnesses, and to file briefs. Based on the entire record,upon the briefs filed on behalf of the parties, and upon myobservation of the demeanor of the witnesses, I make thefollowing:FINDINGS OF FACII JURISDICTIONSun-Maid Growers of California,3herein called Respon-dent, has, at all times material, been a cooperative dulyorganized and existing by virtue of the laws of the State ofCalifornia, with an office and business located in Kings-burg, California, where it has been engaged in the pro-cessing and marketing of raisins. During the 12-month pe-riod prior to issuance of the complaint, Respondent, in thecourse and conduct of its business operations, sold andshipped goods valued in excess of $50,000 directly to cus-tomers located outside the State of California. Therefore, Ifind, as admitted in the answer of Respondent, that at alltimes material, Respondent has been an employer engagedin commerce and in a business affecting commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II THE LABOR ORGANIZATIONS INVOLVEDIn its answer, Respondent denied, for lack of informa-tion and belief, that International Brotherhood of Electri-cal Workers, Local Union No. 100, herein called IBEW,has been a labor organization at all times material. How-ever, the record discloses that employees are members ofIBEW and that at the time of the hearing IBEW had acollective-bargaining agreement with East Central Califor-nia Chapter, National Electrical Contractors Association,Inc., herein called Association, representing various em-ployers whose employees were represented by IBEW.Therefore, I find that at all times material, IBEW has beena labor organization within the meaning of Section 2(5) ofthe Act.I nless otherwise stated. all dates occurred in 1977.2 At the hearing. the General ( ounsel's motion "to withdraw the 8(aX3)allegation In the complaint and to issue only the 8(a)(5) and the 8(a)(2)" wasgrantedNamne of Respondent amended at the hearing346 SUN-MAID GROWERS OF CALIFORNIAIt is undenied, and accordingly I find, that at all timesmaterial, International Association of Machinists and Dis-trict Lodge No. 87 of the International Association of Ma-chinists, herein called Machinists, has been a labor organi-zation within the meaning of Section 2(5) of the Act.Ill THE ALLEGED tUNFAIR LABOR PRACTICESA. BackgroundThe issues in this case find their genesis in a verbal con-tract between Respondent and Control Electric, Inc.,herein called Control, whereby, between August 1976 andOctober 1977, Control supplied three maintenance electri-cians-Jack Brown, James E. Mull, and Les A. Robinson-to work at Respondent's Kingsburg, California, facility.The General Counsel contends that during that period, ajoint employer relationship existed between Control andRespondent regarding those three employees with the re-sult that Respondent violated Section 8(a)(5) and (I) of theAct by terminating them without prior notification toIBEW, their collective-bargaining representative. The Gen-eral Counsel contends that Respondent violated Section8(a)(l) and (2) of the Act by recognizing Machinists as therepresentative of the employees whom Respondent hired toperform the work that the three maintenance electricianshad been performing, and by extending the terms of thethen-current collective-bargaining agreement between Re-spondent and the Machinists to cover those replacementemployees. Respondent denies these allegations. Affirma-tively, it contends that the unit alleged to be appropriate inthe complaint is not, in fact, an appropriate bargainingunit, that the work was a valid accretion to Machinists'bargaining unit, and, further, that IBEW had ample noticeof the termination of the maintenance electricians, butfailed to make a proper demand for bargaining with Re-spondent concerning this matter.4Following construction of the Kingsburg facility in theearly 1960's, Respondent contracted the in-plant electricalmaintenance work-involving principally the installation,maintenance, repair, and modification of the electricalfacets of production equipment, as well as occasional elec-trical repair work on the plant-to Electric Motor Shop,herein called EMS, a contractor whose employees wererepresented by IBEW. There has never been any financialor other relationship between Respondent and EMS.Moreover, at no time has there been any direct dealingsbetween Respondent and IBEW.In July 1976, IBEW, having failed to achieve resolutionof its negotiations with the Association, of which EMS was4In its bnrief, Respondent. also, argues that the complaint is defective andshould be dismissed on the additional ground that par. Xll(bh, alleging thatRespondent has refused to bargain since October 27 and has unilaterallymodified the agreement with the Union by discharging three employeeswithout prior notification to the Union, referred to "the unit describedabove in par. V." which Is the par. listing the alleged agents and supervisorsof Respondent, rz. 'er than to par. VI. which sets forth the bargaining unitwhich is alleged to be appropriate. Since the issues In this case have beenfully litigated and briefed by Respondent, I find that it has not been preju-diced by this obvious typographical errora member, called a strike. While there was no picketing ofRespondent's facility, the maintenance electricians did notreport for work. Confronted with the need to complete per-imeter lighting on which the maintenance electricians hadbeen working, Respondent retained Glen J. Bedgood, thepresident, general manager, and operating manager ofControl. Although Control was also a member of the Asso-ciation, Bedgood had an individual contract license whichhe used as the basis for continuing to perform the projectswhich Control had been performing prior to the strike. us-ing the striking employees of Control after first havingsigned an interim agreement with IBEW. Although Bed-good had been performing construction electrical work forRespondent prior to this time, there is no financial or otherrelationship between Respondent and Control.Bedgood agreed to complete the perimeter lighting.While doing so, he was approached by Ronald Regine Ras-mussen, designer of plant engineering for Respondent, re-garding the performance of the maintenance electricalwork that EMS had been doing prior to the strike. Bed-good expressed interest, pointing out that he had 10 or 12employees whose specialty enabled them to do this type ofwork. Rasmussen, however, said that Respondent wouldparticularly like to have the three EMS employees 5 contin-ue performing the work in light of their familiarity with theKingsburg facility.6Although unfamiliar with these em-ployees, Bedgood replied that he would attempt to hirethem, and later that day during a meeting with then Manu-facturing Manager Richard Shoults,7Bedgood inquiredabout them and promised to attempt to hire them. Shoultsacknowledged that, like Rasmussen, he had asked Bedgoodif it would be possible to hire Brown, Mull, and Robinson.However, both Rasmussen and Shoults testified that per-formance of the work by these three maintenance electn-cians had not been a condition to Bedgood obtaining thecontract. Bedgood confirmed their testimonies in this re-gard.Bedgood then contacted IBEW and secured its agree-ment to permit Brown, Mull, and Robinson to be hired towork at Respondent's plant. When Bedgood, then, notifiedRasmussen of IBEW's argument, Rasmussen replied thatthese three employees knew what their shifts were andshould report the following day. They continued workingat that location until October, when Respondent terminat-ed its agreement with Bedgood 8 and replaced them with itsown newly hired employees.With the exception of Brown, Rasmussen did not appear to hare beenparticularly familia: with the names of the other two maintenance electri-cians As late as the time of his appearance at the hearing, he was able onlyto testify "I believe" that the other two were Mull and Robinson Accord-ingl, I attach no significance to the fact that during a subsequent meeting.described infra, it had been Bedgood who had first inquired about thenames of the maintenance electricians who had been working for EMS Thisdoes not negate the fact that Rasmussen had requested their employmentduring his earlier conversation with Bedgood. It shows only that Bedgoodwas attempting to be certain of their identities.Brown had worked at Kingsburg since the facility had opened Robin-sn had been working there for 7 sears prinor to the strike, and Mull hadbeen employed there since 1975.In August 1977. Shoults became manufactunng project manager. a posi-tion which he occupied at the time of the hearingB) letter dated December 26, 1976. Bedgood notified Respondent thatas agreement had been reached between IBFW and the Association, "all the(Contnued347 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Relationship Between Respondent andBedgood/ControlThe fundamental issue in this case is the nature of therelationship between Respondent and Bedgood/Control.9For absent a finding of joint employer relationship, all fur-ther consideration of Respondent's potential liability underSection 8(a)(5) of the Act ends.The contract between Respondent and Control was ver-bal. Bedgood testified, without contradiction, that it simplyhad continued the agreement between EMS and Respon-dent for performance of the electrical maintenance work.The contract provided for payment by Respondent to Con-trol on a cost plus basis. The costs were based on the wagerates of the maintenance electricians which, in turn, weredetermined by Control's collective-bargaining agreementwith IBEW. These costs were periodically raised to corre-spond with the periodic increases required under that col-lective-bargaining agreement.' So far as the record disclos-es, Respondent had no authority to disapprove these wagerates and increases in wage rates. Cf. Hamburg Industries,Inc., Fidelity Services, Inc. & Industrial Technical Services,Inc., 193 NLRB 67 (1971): Ref-Chem Company and El PasoProducts Co., 169 NLRB 376 (1968), enforcement denied418 F.2d 127 (5th Cir. 1969).Apparently, it had been understood at the time the con-tract had been agreed upon that it would be terminable atthe will of either party. However, there is no evidence thatthe parties, at the time of reaching agreement, had under-stood that it would be, of other than a continuing duration,as had been the case with Respondent's contract withEMS. Cf. Cabot Corporation and Payne and Keller of Louisi-ana, Inc., 223 NLRB 1388 (1976), affd. sub nom., ChemicalWorkers, Local 483 v. N.L.R.B., 95 LRRM 2591 (D.C. Cir.1977). Moreover, there is no evidence that Respondent andControl had agreed specifically that the latter would be anindependent contractor. Consequently, their contract didnot "bespeak an intent by [Respondent] to look primarilyto results and to vest in [Control] an independence in thecontrol of its employees that is at least facially inconsistentwith [Respondent] exercising any substantial degree ofcontrol over the manner and means that [Control's] employ-ees were to perform their services." Chemical Workers, Lo-cal 483, supra, 95 LRRM at 2593.Certain other facts are significant with respect toControl's contract with Respondent. Although Respondenthad requested that Brown, Robinson, and Mull be hired byControl to perform the electrical maintenance work, theevidence, as found above, does not show that this was acondition precedent to Control's obtaining the contract.Respondent would have accepted any maintenance electri-cians dispatched by Control to the Kingsburg facility. Re-spondent did have authority to tell Control's maintenanceelectricians to leave its premises, but to the extent that suchauthority resided with Respondent, the General Counselelectricians will he working for Control Electric. Inc.. and will no longer beworking for Glenn J. Bedgood."9As Control ultimately became the contractor. see fn. 8. supra. It. ratherthan Bedgood, will be the entity referred to herein as the contractor.These rates were increased by notification from Control to Respondentin December 1976, and again in June.has not shown that it was other than "a natural concomi-tant of the right of any property owner or occupant toprotect his premises." Hychem Constructors, Inc., TexasEastman Company, Division of Eastman Kodak Company,and Hudson Engineering Corporation, 169 NLRB 274, 276(1968); Accord: Cabot Corporation, supra, 223 NLRB at1389. There is no evidence that Respondent derived anygreater right than this by virtue of its agreement with Con-trol and it had no right to insist upon the complete removalof a maintenance electrician from Control's payroll. CabotCorporation, supra, 223 NLRB at 1389. Moreover, Respon-dent has never requested nor demanded that Control re-move one of its maintenance electricians from its premises,although, it did agree on one occasion that a maintenanceelectrician employed by EMS was no longer needed due toa paucity of work.The contract gave Respondent no right to determinewhom Control hired, fired, promoted, or disciplined. Nordid it accord Respondent authority to discipline, reclassify,demote, promote, or increase the wage rate of any mainte-nance electrician hired by Control. Respondent could notassign the maintenance electricians dispatched by Controlto any location other than the Kingsburg facility. Therewas no interchange between the maintenance electriciansdispatched by Control and the employees hired by Respon-dent, nor was their an instance, so far as the record disclos-es, where Respondent subsequently hired a maintenanceelectrician dispatched by EMS or by Control. Cf. MobileOil Corporation, 219 NLRB 511 (1975), enforcement de-nied 555 F.2d 732 (9th Cir. 1977).Control handles its own payroll. Brown, Robinson, andMull were paid by Control on the basis of records whichthey prepared and forwarded directly to Control.'' All pay-roll deductions for them were made by Control. They re-ceived the benefits provided by Control's collective-bar-gaining agreement with IBEW. They enjoyed none of thebenefits which Respondent provided for its own employeespursuant to collective-bargaining agreements with labor or-ganizations, other than IBEW, who represented Respon-dent's employees. However, the three maintenance electri-cians observed Respondent's plant rules while working atthe Kingsburg facility and, as Bedgood testified, theyI The three maintenance electricians each testified that in addition to thework-time records which they had prepared and forwarded to Control, theyalso had punched the same timeclock. using the same timecards. as hadRespondent's employees. Respondent's witnesses, none of whom worked inRespondent's payroll department, had no explanation for this procedure.Industrial Relations Manager John E. Sullivan expressed bafflement as towhy they would have done so. It is possible that they had used the timeclockas a means of recording job time spent on shop cards which had beensubmitted to Respondent to verify Control's billing. If so, this would notadvance the General Counsel's argument that Respondent had been a jointemployer of these three employees. since it would have beenl consistentwith (Respondent's] right to police reimbursable expenses under its cost-plus contract .. ." Hvchem (onstructors, supra See. also Cabol Corpora-tion, supra, 223 NLRB at 1389, and Westinghouse Electric Corporation. 163NLRB 914, 915 (1967). If this was not the purpose. the General Counsel'sargument is still not aided. for it is undisputed that it had been Control whohad paid these employees during the time they worked at the Kingsburgfacility and it has not been shown that these punched timecards had beenprepared and maintained for any reason that would establish a joint-em-ployer relation. In fact, none of the three maintenance electricians evenclaimed that they had punched these timecards pursuant to instructionsfrom officials of Respondent.348 SUN-MAID GROWERS OF CALIFORNIA"were excluded out of my rules and regulations ...be-cause they were working under different conditions." Forexample, they had not been required to report at 8 a.m. toControl's premises and had not been paid travel time toRespondent's Kingsburg facility.l2Moreover. Respondenthad issued one of its green identification cards to each ofthem, even though, as Sullivan acknowledged, employeesof contractors are normally not issued such cards, but, in-stead, simply sign in with the guard who issues them visitorpasses.Bedgood played but a minimal role in the performanceof duties by the maintenance electricians. Only rarely didhe visit the Kingsburg plant. Even on such occasions, heexchanged only a few words with whichever of the mainte-nance electricians were on duty. At no point, did he everassign them work to perform. By contrast, either he or hisengineer attempted to make daily visits to constructionsites where his construction electricians are working. Infact, when he has construction electrical work to performfor Respondent, it is him or his construction foreman withwhom Respondent deal; concerning the work to be done.Respondent, however, contends that this is an insignificantmatter, for it asserts that Brown ha'd been a supervisorduring the time that Control's maintenance electricianswere working at Kingsburg and that Brown had been theone who had handled the work and personnel problems ofthe three maintenance electricians.Whether or not Brown had been a supervisor within themeaning of Section 2(11) of the Act between August 1976,and October 1977, it is evident that he had occupied asignificant role in the coordination of the maintenanceelectricians' work at Kingsburg. For example, when Robin-son and Mull had sought to change shifts, it had beenBrown to whom they had directed their requests. Initially,Brown testified that he had always sought the permissionof the maintenance superintendent before agreeing to suchshift swaps. While Respondent's officials, particularly Gen-eral Maintenance Superintendent Bob Ozbirn, agreed thatBrown had told them of the shift swaps, they denied thatthey had possessed any authority to permit or to deny shiftswapping. These denials tended to be corroborated byBrown himself. For, while he testified that shift swappingbetween Robinson and Mull had not been uncommon, theonly specific conversation that he described with an officialof Respondent about the matter pertained to an occasionwhen an emergency family problem had necessitated thatMull swap shifts with Robinson. On that occasion, conced-ed Brown, the switch had occurred before he had spokenwith Ozbirn about it, and further, Brown agreed that hehad spoken to Ozbirn merely to notify him of the change.Robinson claimed that Respondent had to approveswaps of shifts. He also testified that there had been occa-12 Although Bedgood testified that the absence of travel time paymentshad resulted from an agreement with IBEW, his own vague testimony aboutthis agreement showed that he lacked any knowledge regarding its originand the parties to it. IBEW Representative Fred A. Hardy appeared as awitness for the General Counsel, but he never claimed that Respondent hadbeen a party to such an agreement nor that Respondent had been the in-tended beneficiary of the agreement. In these circumstances, the best thatcan be said is that for some reason, possibly the elimination of the need formaintenance electricians to report to EMS's premises each morning. IBEWagreed to waive the travel time provisions.sions when such swapping had been prohibited by Respon-dent. However, he did not "directly recall when or whatshift or anything" about such purported refusals by Re-spondent to permit swaps. Moreover, Robinson agreedthat his knowledge of Respondent's asserted authority toveto shift swapping was based solely on what had been toldto him by Brown-who, as found above, did not testify toeven a single instance of his having requested permission ofRespondent for Mull and Robinson to switch shifts, muchless of refusals by Respondent to permit such swaps.With regard to vacation requests, Mull and Robinsonwould tell Brown when they wanted to take vacations and,in turn, Brown would report this to an official of Respon-dent. usually the maintenance superintendent. However,while not disputing this sequence, Respondent's officialstestified that they had had no authority to permit nor todeny the vacation requests. In effect, they characterizedBrown's reports as no more than informational. For exam-ple, Ozbirn testified, "I would be told by Jack that theywould be taking a vacation," but that "I didn't approveany vacation schedule." That Respondent's permission forMull and Robinson to take a vacation was not necessarilyrequired is shown by the fact that when Robinson or Mulldid take a vacation, Control would dispatch replacementmaintenance electricians to work during those periods.There is no showing that the time of year when Robinsonand Mull took their vacations had been a matter of con-cern for any other reason to Respondent. Consequently,there would have been no reason for Respondent to exer-cise any control in this area. Conversely, it had been Con-trol who would have been affected by such requests, sinceit had been obliged to locate and provide replacements forthe vacationing Mull and Robinson. Moreover, it has notbeen shown that Respondent ever prohibited either Mullor Robinson from taking the vacation he desired.Although Robinson testified that he had spoken, on oneoccasion, with Shoults regarding his vacation, he was un-able to recall fully the substance of that conversation. Sofar as his description of what he did recall about the inci-dent, he conceded that he had first "probably mentioned"his request for vacation to Brown and it appeared that hehad been simply attempting to enlist the aid of Shoults-who was not the maintenance superintendent and thus notthe official of Respondent to whom Brown had spokenabout Robinson and Mull's vacations-in secunng vaca-tion time that Robinson preferred. Brown testified thatwhen he, himself, had wanted a vacation, it had been toBedgood, not Respondent, that he had addressed his noti-fication of that fact. In light of the central role played byBrown in the coordination of relations between Respon-dent and the maintenance electricians, it is likely that thetiming of Brown's vacation would have been of infinitelygreater significance to Respondent than would those ofMull and Robinson for whom replacements would havebeen provided under Brown's guidance. The fact thatBrown arranged his own vacation with Control tends todemonstrate that Respondent had been notified ofRobinson's and Mull's vacations simply as a courtesy,rather than because it exercised authority over the timingof their vacations.Neither Bedgood nor Control was ever contacted when-349 DECISIONS OF NATIONAL LABOR RELATIONS BOARDever one of the maintenance electncians could not reportfor work due to illness. Instead, whenever either Mull orRobinson was ill, he would call the telephone number onthe back of his identification card and report that fact toone of the guards, who were also employees of a contrac-tor. While Brown testified that the guard would then re-lay to him the substance of the call, he did not know if theguard had made a similar report to Respondent. There isno evidence that the guards did so. According to Brown, ifa maintenance electrician needed time off for a doctor'sappointment during the day, Brown would report that factto the maintenance superintendent. However, there is noevidence that in doing so, Brown had been seeking permis-sion for the employee to leave, that Respondent had pos-sessed authority to deny such a request, or that Respon-dent ever had denied a maintenance electrician theopportunity to leave work during the day due to illness ora doctor's appointment.An examination of the manner in which the three main-tenance electricians performed their duties discloses sev-eral factors. First, assuming arguendo that Brown had beena supervisor, there were nevertheless significant periodsduring their workdays when Robinson and Mull workedwithout his supervision. Thus, Brown worked normallyfrom 7 a.m. until 3:30 p.m., Robinson reported for work at5:30 a.m., working until 2 p.m., and Mull reported at 3p.m., working until 11:30 p.m. Consequently, Mull workedfor 8 hours each day and Robinson for 1-1/2 hours eachday without Brown being present. While in the case ofRobinson this had not been of long duration, it had beenRobinson who had reported first in the morning, and hiswork assignments based largely upon problems which hadarisen after Brown had left on the preceding afternoons,had not been made by Brown.Second, while the record is unclear as to how these par-ticular hours came to be assigned to each of the threemaintenance electricians, it is clear that the hours workedby them had not been scheduled by Control, but ratherhad been governed by Respondent's production schedule.When that production schedule was changed by Respon-dent, as, it is undisputed, did occur from time to time, themaintenance electricians were required to conform theirhours to those changes. Moreover, when Respondentscheduled weekend production work, the maintenanceelectricians were notified of that fact by Respondent andreported for work as did Respondent's production andmaintenance employees. Similarly, if a job on which amaintenance electrician had been working could not havebeen completed by that electrician's normal quitting time,it had been by officials of Respondent that that electricianhad been authorized to work until it was completed, receiv-ing overtime pay for the excess time worked. Consequent-ly, the source of the maintenance electricians' normalworkday and the authority for their performance of over-time work had originated with Respondent.13 Robinson testified that he had tried to reach one of Respondent's sup-ervisors, whenever he had telephoned, to report that he would be absent dueto illness. However, he did not testify that he had ever been able to speakwith a supervisor whenever he made such calls. More significantly, he nevertestified that he had been told that he was required to contact one of Re-spondent's supervisors to report that he would be absent due to illness.TIhird, Brown testified without contradiction that whenthere had been more work than the three maintenance elec-tricians could handle, he had reported that fact to themaintenance superintendent who would, if he felt it neces-sary, contact EMS or Control for the dispatch of addition-al maintenance electricians. Brown never on his ownsought to have additional maintenance electricians dis-patched to Kingsburg. Accordingly, Respondent had beenin control of its costs to the extent that it had made thedecisions regarding whether the three maintenance electri-cians should work overtime to finish jobs on which theyhad been working and to the extent that it could determinewhether to have the work completed by having extra main-tenance electricians dispatched or by having Brown,Robinson, or Mull work overtime. In addition, Respondentcould telephone these maintenance electricians at theirhomes when they were not on duty and direct them toreport to the Kingsburg facility -occurances which hadtaken place not infrequently during the time that Brown,Mull, and Robinson had been working at Kingsburg.Fourth, it is undisputed that Respondent had not direct-ed the maintenance electricians in the precise steps to fol-low to perform their work. However, it occasionally pro-vided specifications and instructions regarding the mannerin which the work could be performed. Further, Respon-dent had told them what work needed to be done. In thisregard, virtually all of Respondent's supervisors had as-signed work to the maintenance electricians and, even as-suming Brown's supervisory status, assignments had regu-larly been made directly by Respondent's officials toRobinson and Mull. Moreover, while Brown had assignedwork to Mull each day, during the half hour when theshifts overlapped, Mull had been assigned work regularlyeach night by Respondent's personnel. These assignmentshad taken precedence over the work which Brown had ear-lier instructed Mull to perform. Moreover, whenever anumber of assignments had been made to maintenanceelectricians and it had been impossible to complete themall, it had been officials of Respondent who had made thedecisions as to which had priority.14While, as set forth in section III, A, supra, there is nofinancial relationship between Respondent and Control,"for purposes of the Act, it has been judicially recognizedthat anyone, whether specifically attached to the enterpriseor not, who possesses such a right or power of control overits conduct as to have a responsibility for its labor affairsand relations in fact, may properly be treated as an em-ployer." (Citations omitted) N.L.R.B. v. New Madrid Man-ufacturing Company, d/b/a Jones Manufacturing Company,215 F.2d 908, 913 (8th Cir. 1954). The fact that Respondent14 So far as the record discloses, on only one occasion did these assign-ments give rise to any difficulty. Ozbirn testified that once, when he hadtried to assign work to Robinson, the latter had said to "talk to" Brownabout it, because he "wasn't authorized to do that without John's permis-sion." Aside from the isolated nature of this occurrence, there is no evidenceconcerning the nature of the assignment which Ozbirn had tried to make toRobinson nor was evidence adduced as to the problem posed at the time.Indeed. Ozbim could not recall anything else about what had transpired. Inthese circumstances, I place no reliance on this vague and isolated incident.Similarly. the fact that Robinson did not take his lunch break at the precisetime once requested for him to do so by Respondent is hardly determina-tive, since he made sure that he was available for work at the time desiredbh Respondent.350 SUN-MAID GROWERS OF CALIFORNIAmay not have exercised the full panoply of powers over themaintenance electricians that an employer can exercisedoes not, of itself, serve to render it any the less a jointemployer of the maintenance electricians under Section2(2) of the Act. So long as Respondent possessed "an areaof effective control over labor relations at the plant in-volved herein," it was an employer of the maintenanceelectricians. Great Southern Chemical Corporation, 96NLRB 1013, 1014 (1951). For, to establish that it was ajoint employer, it need only be found that "Respondentexercisetd] effective control over the working conditions of[the maintenance electricians] and [was] fully competent tobargain with (IBEW] in accordance with the provisions ofthe Act." Herbert Harvey, Inc., 171 NLRB 238, 239 (1968),enfd. 424 F.2d 770 (D.C. Cir. 1969).In the instant case, as set forth above, there are a num-ber of factors tending to negate the existence of a joint-employer relationship between Respondent and Controlwith respect to the maintenance electricians. Yet, even ac-cepting as accurate Respondent's contention that Brownhad been a supervisor, the fact remains that for substantialand significant portions of their workdays both Robinsonand, particularly, Mull had worked without Brown beingpresent at the Kingsburg facility. In Syufy Enterprises, aLimited Partnership, 220 NLRB 738 (1975), the Board con-cluded that the absence of supervision by a contractor pro-viding janitorial services and the performance of superviso-ry functions directly by the owner were sufficient toestablish a joint employer relationship. "The actual exer-cise of control by Respondent over matters governing theterms and conditions of employment of the janitors is aseparate indication of coemployership. It is one which wedeem crucial in the present case in view of the limitedterms of the service contract ...." Id. at 740.Of course, Respondent's officials did not hover over themaintenance electricians, directing each turn of theirscrewdrivers and each connection that they made. How-ever, contrary to Respondent's argument, this is hardlywhat the Board has meant by control of the "means usedto achieve [the] end ...." Cabot Corporation, supra, 223NLRB at 1389. Here, Respondent's officials assigned workdirectly to Robinson and Mull. Although the latter mayhave been assigned other work by Brown, the assignmentsof Respondent's officials took precedence. Indeed, when-ever there were conflicting assignments made to the main-tenance electricians, such that all of them could not becompleted as required by Respondent's officials, it hadbeen Respondent who had made the determination as towhich took precedence.The determination regarding the basic workweek thatthe maintenance electricians would work originated withRespondent by virtue of its preparation of productionschedules. Whenever production had been scheduled forweekends, the three maintenance electricians had been ex-pected to and had reported for work to the Kingsburg fa-cility. It had also been Respondent which had determinedwhether particular work had been of sufficient import towarrant performance of unscheduled overtime work byBrown, Robinson, and Mull. On those occasions whenthere had been too much work for the three regularly as-signed maintenance electricians to perform, it had beenRespondent who had made the determination as to wheth-er additional maintenance electricians should be dis-patched to complete it. Moreover, it had been Respon-dent's officials, not those of Control, who had called themaintenance electricians at their homes when there hadbeen extra work to be performed. Consequently, while thewage rates of the maintenance electricians had been theproduct of Control's collective-bargaining agreement withIBEW, it had been Respondent who had determined thenumber of overtime hours and the number of additionalmaintenance electricians that would be dispatched, therebyexercising a degree of control over its costs under its con-tract with Control. See The Greyhound Corporation (South-ern Greyhound Lines Division) and Floors, Inc. of Florida,153 NLRB 1488, 1491, fn. 8 (1965).In sum, it had been Control who had possessed the pow-er to hire, fire, discipline, classify and promote the mainte-nance electricians dispatched to Kingsburg, and their wagerates had originated with Control. However, it had beenRespondent who had controlled their performance while atits Kingsburg facility by originating their basic workweekschedule, telling them what work needed to be done, in-structing them as to the work to be done directly on aregular basis and without contacting supervisors at Con-trol, determining which of competing assignments had pri-ority, deciding when they would perform overtime work,and determining when additional maintenance electricianswould be dispatched to Kingsburg. Through this controlover the day-to-day work performance of the maintenanceelectricians, Respondent exercised authority over signifi-cant aspects of their employment relation, see Floyd Epper-son and United Dairy Farmers, Inc., 202 NLRB 23 (1973),enfd., 491 F.2d 1390 (6th Cir. 1974), particularly where, ashere, those three employees had been hired by Control atRespondent's request; their duties had been an integralpart of Respondent's production process; they had beentreated differently from employees of other contractors tothe extent that they had been issued their own identifica-tion cards rather than having to obtain visitor passes as didemployees of other contractors; they had observed Re-spondent's plant rules; it had not been contemplated thatControl would occupy the status of an independent con-tractor at the time that the contract between it and Re-spondent had been negotiated; and the contract betweenControl and Respondent had not, so far as the record dis-closes, been contemplated to be of short duration at thetime of its negotiation. Only Respondent could have bar-gained effectively with IBEW regarding the indicia of em-ployment over which it had possessed control. In thosecircumstances, and based upon the record in its entirety, Ifind that Respondent and Control had been joint em-ployers during the time that Brown, Robinson, and Mullworked at Kingsburg from August 1976 until October 26,1977.C. The Termination of Control's Contract andCommencement of Performance of the MaintenanceElectrical Work by Respondent's EmploveesThe pertinent events leading to and following the depar-ture of Brown, Robinson, and Mull from the Kingsburg351 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfacility are undisputed and are relatively straightforward.For approximately I year prior to October, Respondenthad given consideration, from time to time, to terminatingControl's contract. This was primarily based upon the con-sideration that, while maintenance electricians and me-chanics worked on the same equipment, employees in nei-ther group would perform the duties of the other, therebygiving rise to a situation which Respondent considered tobe inflexible and inefficient.Although Respondent negotiated a new collective-bar-gaining agreement with Machinists in August and Septem-ber, there had been no discussion during those negotiationsconcerning any additions to the historic bargaining unit forwhich Machinists had been the representative. However, inearly October, Respondent approached Machinists regard-ing their willingness to represent maintenance electricianshired by Respondent to replace those being furnished byControl. In addition, in early October, Respondent hiredtwo electricians, Leonard Ingro and Doug Bronaugh, andbegan familiarizing them with the facility and its opera-tions. This did not go unnoticed, for based upon a callabout their presence from Brown to Hardy, who had inturn contacted Bedgood about the matter, Barnes had beencontacted by Bedgood in early October. Barnes describedtheir conversation as follows:Glen asked me if the work that was being done bythese three gentlemen was adequate, and I told him itcertainly was, they are professional electricians. Hesaid he had been contacted, in his words, by the busi-ness agent of the IBEW, stating that he had a rumorthat we were going to replace the electricians with ma-chinists. I said that this was not true.Barnes conceded that at the time of this conversation, hehad known of the "good probability or possibility" of thetermination of Control's contract, but that "we had no in-tel..ion of re,.;acing electricians with machinists ...onlywith electricians."That "good probability or possibility" quickly becamereality, for on October 24 Sullivan authored a letter to Ma-chinists, agreeing, effective immediately, to add an electri-cian classification to their collective-bargaining agreement,to subdivide that classification into three categories, and tomake all other provisions of their collective-bargainingagreement applicable to the electricians, with provision forseparate seniority. As Machinists dues records disclose,neither Ingro nor Bronaugh had been a member of Ma-chinists,'5nor is there any evidence that they had designat-ed Machinists as their bargaining representative by Octo-ber 24.Respondent adduced no specific evidence concerningthe precise date upon which it had intended to terminateControl's contract. What was adduced was a conversationof Thursday, October 27, between Brown and Robinson onthe one hand and Barnes and Ozbirn on the other. Whenthe two maintenance electricians ascertained during thisconversation that Control's contract was to be terminated,) These records show that both employees paid initiation fees to Machin-ists on November 23.they departed the facility, even though Robinson acknowl-edged that they had been told that they could work at leastthrough Friday. Brown telephoned Mull and told him notto report for work that evening.Following the departure of Brown, Robinson, and Mull,Respondent hired three additional electricians over thecourse of the succeeding 2 to 3 weeks, thereby bringing itscomplement of electricians to five in number. While theythen commenced performing most of the work that Brown,Robinson, and Mull had been performing, under Respon-dent's maintenance reorganization they also perform somework that had been classified traditionally as mechanics'work. Concomitantly, the mechanics have been performingsome of the work performed formerly only by maintenanceelectricians. Additionally, each supervisor in the mainte-nance department has been assigned responsibility formaintenance work in a particular area of the Kingsburgfacility, with a permanent corps of combined classifica-tions from that department, including electricians, workingunder him and performing the maintenance work in thatarea.Based upon this sequence of events, the General Counselalleges that Respondent's conduct violated Section 8(a)(1),(2), and (5) of the Act. A determination of the correctnessof this position necessitates resolution of several subsidiaryquestions.An initial question presented is whether the bargainingunit pleaded in the complaint, a unit of maintenance elec-tricians employed by Control and Respondent at Kings-burg, is appropriate. Whatever the merit in other circum-stances of the General Counsel's argument regarding theappropriateness of such a bargaining unit, Control, asfound above, has been a party to a collective-bargainingagreement with IBEW. Cf. Ref-Chem Company and El PasoProducts Co., Individually and as Co-Employers, 169 NLRB376 (1968), enforcement denied 418 F.2d (5th Cir 1969).Brown, Robinson, and Mull were encompassed by the bar-gaining unit in that agreement, which is broader in scopethan simply the Kingsburg facility. Accordingly, the unitpleaded in the complaint is deficient in that it fails to con-form to the contractual unit, which is the unit that is "un-questionably appropriate because ...[it was] the unit inwhich [IBEW] was afforded recognition." Ref-Chem Com-pany, 169 NLRB at 380. In these circumstances, the factthat a unit confined to the Kingsburg facility might alsohave been appropriate is not dispositive, for the question isnot one that is being determined de novo. See National Gyp-sum Company, 220 NLRB 551, 555 (1975), and cases citedherein.Nevertheless, Respondent was, as found above, a jointemployer for that portion of the overall bargaining unitwhich had been assigned to work at its Kingsburg facility.Only Respondent, as also found above, had been capableof bargaining effectively concerning those facets ofBrown's, Robinson's, and Mull's employment relationshipwhich had given rise to its joint-employer status. Moreover,a unit confined to the three maintenance electricians whohad been working at Kingsburg would appear to have beenappropriate, based upon the separate nature of the func-tions which they had performed and the separate commu-nity of interest which they had possessed, had not a larger352 SUN-MAID GROWERS OF CALIFORNIAunit been created by virtue of IBEW's collective-bargain-ing relationship. In these circumstances. no policy of theAct would appear to be offended by imposing a bargainingobligation upon Respondent and Control, jointly, for thatportion of the overall unit for which they occupied joint-employer status. Therefore, I find that the appropriate bar-gaining unit is the contractual one, but that Respondentshared a bargaining obligation with respect to so much ofthat unit for which it occupied joint-employer status.The second question presented pertains to IBEW's rep-resentative status. Clearly, in the overall unit, IBEW wasthe presumptive representative of a majority of the employ-ees in that unit by virtue of the existing collective-bargain-ing agreement.S Moreover, within that portion of the unitemployed at Kingsburg, pursuant to Respondent's agree-ment with Control, IBEW was clearly the majority repre-sentative, since Brown, Robinson, and Mull were membersof IBEW. Accordingly, I find that at all times materialIBEW had been the majority representative of the mainte-nance electricians, both in the bargaining unit and in thatportion of the unit assigned to the Kingsburg facility.The third issue involves the extent of Respondent's bar-gaining obligation owed IBEW. As a joint employer, Re-spondent had an obligation to recognize IBEW as the rep-resentative of that segment of the overall bargaining unitemployed at the Kingsburg facility. Accordingly, Respon-dent's termination of Control's maintenance electricians"without consultation with [IBEW] would constitute abreach of its duty to bargain." Ref-Chem Company, 169NLRB at 380.Fourth, Respondent argues that notwithstanding anygeneral bargaining duty which it might have owed as ajoint employer, IBEW had failed to demand bargaining ofit regarding the terminations even though it had been onnotice since, at least, early October of the possibility thatBrown, Robinson, and Mull would be terminated. It is, ofcourse, accurate that "there can be no breach of the statu-tory [bargaining] duty by the employer ...without someindication given to him by [the representative] of [its] desireor willingness to bargain." N.L.R.B. v. Columbian Enamel-ing and Stamping Company, Inc., 306 U.S. 292, 297 (1939).The difficulty. however, with Respondent's situation is thatit cannot be said with any degree of certainty that IBEW'sfailure to attempt to bargain with Respondent concerningthe termination of the maintenance electricians at Kings-burg was the product of other than Respondent's own con-duct.As set forth above, when IBEW first learned of the ru-mored terminations, it had contacted Bedgood who, inturn, had contacted Barnes. The latter's own account oftheir subsequent conversation, as quoted above, makesclear that Barnes deliberately had misled Bedgood. Thus.Barncr had tailored his answer so that it conformed only toBedgiood's specific question, although it must have beenclear to him from Bedgood's concern regarding Respon-dent's satisfaction with the work of "these three gentle-,, See \t, ,,li (ipkiptu ( -nipaln i uprn ia. and cases cited therein I here xno evidence hiha I RF\BE collecitie -hl rirninig agreemeitnl. , l hith ( ontmIAwas ;i part',. hd heen one obtained uinder Set 5ifl if the Acl See Ret ( hint(onmpan N 1. R B. 41X8 F2d a illmen" that Bedgood had been attempting to ascertain ifControl would be allowed to continue to dispatch mainte-nance electricians to Kingsburg. Not until the eve of thechangeover did Respondent see fit to disclose to the main-tenance electncians the decision that had been made andpartially implemented by the hiring of Ingro and Bronaugh-and at that, this disclosure came only after Brown andRobinson had pressed for a specific answer to their ques-tion concerning their future employment at Kingsburg.An employer who intends to change the nature of itsoperations in a manner that will affect employees in thebargaining unit owes a duty to disclose that fact fully to thebargaining representative of those employees. See, TheLange Compnary, A Division of Garcia Corporation, 222NLRB 558, 563. 567 (1976), and cases cited therein. Thatduty is not satisfied where the employer conceals its inten-tions nor where it acts in a manner that is misleading. See.e.g., Republic Engraving and Designing Compaun. A Divisionof Nutter, Inc., and Swift Graphics, A Division of ('ongdon &Crome, 236 NLRB 1150 (1978). Here, Barnes' comment toBedgood led the latter to misrepresent the situation to theIBEW. While it was not Respondent, itself, who had di-rectly communicated that misleading information toIBEW, as a joint employer, it was "responsible for the con-duct of [Bedgood] ..." Ref-Chem Company. 169 NI RBat 380. Particularly is this so where, as here, Respondenthad originated the misleading information that was ulti-mately communicated to IBEW.It is of course accurate that once it did learn that thetermination of Brown, Robinson, and Mull was definiteIBEW did not take every step that it might have taken toattempt to meet with Respondent concerning the matter.Yet, Hardy' did make efforts to contact Respondent, andwithin a week of learning of the terminations of these threeemployees IBEW filed the charge in the instant matter.Since Respondent had already begun implementing thechange by October 27, and since it has evidenced no inten-tion of bargaining with IBEW about the matter, it canhardly be persuasively maintained that visits to itsflant orletters by Hard)' demanding bargaining would have se-cured negotiations concerning the terminations. Indeed,the belated disclosure of Respondent's intentions belie anyassertion that IBEW somehow failed in its obligation todemand bargaining in a timely fashion. "Notice, to he ef-fective, must be given sufficiently in advance of actual im-plementation of a decision to allow reasonable scope forbargaining." International Ladies' Garment Workers Union,AFL-CIO [McLoughlin Mfg. Corp., et al.] v. N.L.R.B., 463,F.2d 907. 919 (D.C. Cir. 1972). It may well be that IBEWwould have failed to make a proper demand for bargaininghad it known earlier of Respondent's decision or had it notbeen misled by Barnes' carefully tailored answer toBedgood's inquiry. However, that cannot be known withany degree of certainty and Respondent has only itself tothank for this state of affairs. Cf. The City Hospital of EastLiverpool. Ohio. 234 Nl.RB 58 (1978).The fifth question pertains to Respondent's apparentcontention that since IBEW failed previously to makeknown to Respondent that it considered Respondent to hea joint employer of the Kingsburg maintenance electricians,and to owe a bargaining obligation on that account, it353 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsomehow waived its nght to bargain with Respondent as ajoint employer. In support of this assertion, Respondentpoints to Alaska Roughnecks and Drillers Association v.N.L.R.B., 555 F.2d 732 (C.A. 9, 1977). That case, however,involved a prior proximate Board determination, throughrepresentation proceedings, that the employees involvedwere employees of the contractor. Mobil Oil Corporation,which occupied a parallel position in that case to the onewhich Respondent occupies here, had not been named asan employer and had not participated in the representationproceedings. Based upon that fact, the court pointed outthat "([the Board's regulations provide that the petition forcertification shall contain the employer's name and that theemployer shall be notified of the hearing," and held that"[blecause Mobil was neither named as an employer norgiven an opportunity to object as permitted by 29 C.F.R.§102.63, it was entitled to rely on the certification resultthat Santa Fe was the employer, not Santa Fe and Mobil."555 F.2d at 736.In the instant case, there has been no representation pro-ceeding and IBEW's representation of the maintenanceelectricians has not been the product of a Board certifica-tion. Unlike Mobil, therefore, Respondent is not entitled torely upon a prior Board proceeding to establish that it can-not be held the joint employer of the Kingsburg mainte-nance electricians. Respondent was aware that the employ-ees of EMS and, later, of Control had been represented byIBEW. Accordingly, it was or should have been aware ofthe potential for it to be bound to bargain with IBEW,concerning the maintenance electricians working in its fa-cility, if it retained sufficient control over their terms andconditions of employment. Notwithstanding that fact, Re-spondent entered into its contract, with Control, retainingsufficient incidents of employment, as found above, to con-stitute it a joint employer. Nor did it make explicit in thatcontract that Control was to be an independent contractor.Accordingly, Respondent is now in a difficult position toargue that it should not have been bound to the normaljoint-employer bargaining obligation.Nor can it be said that IBEW somehow relieved Respon-dent of that obligation. To so find would require a subsid-iary finding that IBEW had waived the employees' statu-tory right to representation vis-a-vis Respondent. Thewaiver of such a significant statutory right should not beinferred lightly and Respondent points to no affirmativeconduct, nor is there any, that would constitute such awaiver. True, IBEW did not at any time prior to Octobercontact Respondent to bargain or to process a grievancedirectly with it. Yet, there is no evidence of any event orneed for IBEW to have done so prior to October. "The factthat no ...grievances were filed could well mean that therelationship ...[was] harmonious, or that the employeeshad simply failed to avail themselves of [IBEW's] assis-tance." Pioneer Inn Associates, d/b/a Pioneer Inn and Pio-neer Inn Casino, 228 NLRB 1263, 1264 (1977). Indeed,once IBEW did learn that action was to be taken againstBrown, Robinson. and Mull that would deprive them offurther employment at Kingsburg, it immediately did makeefforts to contact Respondent concerning the matter.Moreover, where joint bargaining entities, be they em-ployers or unions, exist, the Board has treated them as asingle dejure entity, such that the conduct and knowledgeof one is imputed to the other. See, e.g., Ref-Chem Compa-ny, supra; Pharmaseal Laboratories, 199 NLRB 324, 325(1972). Consequently, it was not necessary for IBEW tocontact both Respondent and Control on each occasionthat it wished to bargain concerning the maintenance elec-tricians assigned to Kingsburg. In these circumstances,IBEW's failure to contact Respondent prior to Octoberdoes not serve to constitute a waiver of the employees'right to representation vis-a-vis Respondent.Therefore, by terminating the work of the maintenanceelectricians represented by IBEW at its Kingsburg facilitywithout prior notification to IBEW and without affordingit an opportunity to bargain concerning the termination ofthis work and its effects upon Brown, Robinson, and Mull,Respondent violated Section 8(aX5) and (1) of the Act.Moreover, by then recognizing Machinists as the represen-tative of the employees newly hired to perform that work,by treating that work as an accretion to the bargaining unithistorically represented by Machinists, and by applyingMachinists collective-bargaining agreement, including itsunion-security clause to these employees, Respondent vio-lated Section 8(aX2) and (1) of the Act. That its course ofaction may have been more economical to Respondent orallowed it greater flexibility in conducting its operations isno defense to its unlawful conduct. These objectives mighthave been accomplished had it observed its bargainingduty to IBEW and, in any event, they do not serve to ex-cuse Respondent from observing its statutory bargainingobligation.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth above, occurringin connection with the operations of Respondent describedin section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates, and tend to lead, and have led, to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1. Sun-Maid Growers of California is an employer with-in the meaning of Section 2(2) of the Act, engaged in com-merce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act, and at all timesmaterial herein has been a joint employer with ControlElectric, Inc., of maintenance electricials dispatched byControl Electrics, Inc., to work at the Kingsburg, Califor-nia, facility of Sun-Maid Growers of California.2. International Brotherhood of Electrical Workers, Lo-cal Union No. 100, and International Association of Ma-chinists and District Lodge No. 87 of the International As-sociation of Machinists are each labor organizations withinthe meaning of Section 2(5) of the Act.3. A unit appropriate for collective bargaining is all em-ployees performing manual electrical work as described inthe collective-bargaining agreement between International354 SUN-MAID GROWERS OF CALIFORNIABrotherhood of Electncal Workers, Local Union No. 100,and East Central California Chapter, National ElectricalContractors Association, Inc.4. At all times material, International Brotherhood ofElectrical Workers, Local Union No. 100, has been theexclusive collective-bargaining representative of the em-ployees in the above-described unit, and between August1976 and October 27, 1977, was the exclusive collective-bargaining representative of those maintenance electriciansin the above-described unit who had been dispatched byControl Electric, Inc., to work at the Kingsburg, Califor-nia, facility of Sun-Maid Growers of California, within themeaning of Section 9(a) of the Act.5. By terminating the maintenance electricians in theabove-described bargaining unit who had been dispatchedby Control Electric, Inc., to the Kingsburg, California, fa-cility of Sun-Maid Growers of California, without afford-ing prior notification and sufficient opportunity to bargainabout that decision and its effects upon Brown, Robinson,and Mull to International Brotherhood of Electrical Work-ers, Local Union No. 100, Sun-Maid Growers of Californiaviolated Section 8(a)(5) and (I) of the Act.6. By unilaterally terminating employees included in thebargaining unit described in Conclusion of Law 3, above,and by assigning the work which they had been performingto newly hired employees for whom it recognized anotherlabor organization as their collective-bargaining represen-tative, by treating the work as an accretion to the preexist-ing bargaining unit for which that labor organization hadbeen the historic representative, and by applying the ex-isting collective-bargaining agreement with that labor orga-nization, including the union-security clause, to the newlyhired employees performing the work formerly performedby the terminated employees, Sun-Maid Growers of Cali-fornia violated Section 8(a)(2) and (1) of the Act.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Sun-Maid Growers of California hasengaged in certain unfair labor practices, I shall recom-mend that it be ordered to cease and desist therefrom andthat it take certain affirmative action to effectuate the poli-cies of the Act.With respect to the latter, Sun-Maid Growers of Califor-nia shall be ordered to offer reinstatement to Jack Brown,17James E. Mull, and Les A. Robinson, to their former positionsof employment or, if those positions no longer exist, to17 For purposes of analysis in sec. Ill. B. above, I have assumed thatBrown had been a supervisor while working at Kingsburg. If he had, in fact,occupied that status, it is unlikely thai the Board could order his reinstate-ment with backpay. See J. D. Lunsford Plumbing, Heating and Air Condi-tioning, Inc., and Lunsford Brothers Mechanical. Inc.. 237 NLRB No. 17(1978). However, while evidence was adduced regarding Brown's communi-cations with Respondent and with Robinson and Mull, no evidence waselicited concerning his communications with Control, particularly Bedgood.Yet, the record does disclose that on such matters as the caliber of worksubstantially equivalent positions of employment withoutprejudice to their seniority or other rights and privileges,dismissing, if necessary, anyone who may have been hiredor assigned to perform the work that they had been perform-ing prior toOctober 27, 1977. Since this work is presently beingperformed by employees of Sun-Maid Growers of Californiaat the same location as Brown, Robinson, and Mull hadperformed it, and inasmuch as the post-October 27, 1977,changes did not, so far as the record discloses, involve anychange in capital structure nor reinvestment of funds, restora-tion of the status quo would not appear to involve any undueeconomic hardship. Cf. Great Chinese American SewingCompany; Esprit de Corp., 227 NLRB 1670 (1977). More-over, to assure that the status quo is restored to the fullestdegree possible, Sun-Maid Growers of Califormia shall beordered to effect these offers of reinstatement by first offer-ing to reestablish its verbal contract with Control Electric,Inc., so that the joint-employer relationship that existedprior to October 27, 1977, can be restored. However. ifControl Electric, Inc., is unwilling to reestablish that con-tract, Sun-Maid Growers of California shall offer reinstate-ment as its own employees to Brown, Robinson, and Mull.In addition, Sun-Maid Growers of California will be re-quired to make Brown. Robinson, and Mull whole for anyloss of earnings they may have suffered by reason of theirunlawful terminations, and to make whole those employeeswho performed the maintenance electrical work after Octo-ber 27, 1977, for initiation fees and dues paid pursuant tothe Machinists collective-bargaining agreement. Backpayis to be computed on a quarterly basis. making deductionsfor interim earnings, and with interest to be paid on theamounts owing and to be computed in the manner pre-scribed in F. W. Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651(1977). See, generally. Isis Plumbing & Heating Co., 138NLRB 716 (1962). enforcement denied on differentgrounds 322 F.2d 913 (9th Cir. 1963).Sun-Maid Growers of California shall also be ordered towithdraw recognition of International Association of Ma-chinists and District Lodge No. 87 of the International As-sociation of Machinists as the representative of the mainte-nance electricians employed at the Kingsburg California,facility, and to recognize and bargain with InternationalBrotherhood of Electrical Workers, Local Union No. 100,as their bargaining representative.Upon the foregoing findings of fact, and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:performance of temporary maintenance electrincians dispatched to Kings-burg and vacation requests by Robinson and Mull. Brown did speak withBedgood before taking any final action. indeed, with respect to vacationrequests. it appears that it had been Bedgood who had made the final deci-sion whether to grant these requests based upon whether Respondent hadany objection to their being granted. In these circumstances, the record isinsufficient to establish that Brown exercised independent judgment suffi-cient to satisfy the requirement of Sec. 2(1 1) of the Act. See. e.g., AmericanLumber Sales. Inc. 229 NLRB 414, 419 (1977); Westlake United Corpora-nlon. 236 NL RB 1114 (1978).355 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER '1The Respondent, Sun-Maid Growers of California,Kingsburg, California, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Refusing to recognize and bargain collectively withInternational Brotherhood of Electrical Workers. LocalUnion No. 100, as the exclusive bargaining representativeof the maintenance electricians employed at Sun-MaidGrowers of California's Kingsburg, California, facility,who are included in the appropriate bargaining unit of allemployees performing manual electrical work as describedin the collective-bargaining agreement between Interna-tional Brotherhood of Electrical Workers, Local UnionNo. 100, and East Central California Chapter, NationalElectrical Constructors Association, Inc.(b) Terminating maintenance electricians in the above-described unit without affording prior notification and suf-ficient opportunity to bargain about the decision and itseffect upon unit employees to International Brotherhoodof Electrical Workers, Local Union No. 100.(c) Continuing to recognize International Association ofMachinists and District Lodge No. 87 of the InternationalAssociation of Machinists as the representative of employ-ees performing maintenance electrical work included in theabove-described bargaining unit and continuing to applythe terms and conditions of Sun-Maid Growers ofCalifornia's collective-bargaining agreement with Interna-tional Association of Machinists to employees performingthat work, unless and until International Association ofMachinists and District Lodge No. 87 of the InternationalAssociation of Machinists has been duly certified by theNational Labor Relations Board as the exclusive bargain-ing representative of those employees.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer Jack Brown, James E. Mull, and Les A. Robin-son immediate and full reinstatement to their former posi-tions of employment in the manner set forth in the sectionof this Decision entitled "The Remedy," dismissing, if nec-essary, anyone who may have been hired or assigned toperform the work that they had been performing prior toOctober 27, 1977, or, if their former positions no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights and privileges, andmake them whole for any loss of pay they may have suf-fered as a result of the unfair labor practices committed, inthe manner set forth in the section of this Decision entitled"The Remedy."(b) Make whole employees, in the manner described inthe section of this Decision entitled "The Remedy." forinitiation fees and dues paid as a result of the unlawfulapplication of the collective-bargaining agreement with In-ternational Association of Machinists and District LodgeNo. 87 of the International Association of Machinists toemployees performing maintenance electrical work at Sun-Maid Growers of California's Kingsburg, California, facil-ity who are included in the above-described bargainingunit.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, Limecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(d) Upon request, recognize and bargain collectivelywith International Brotherhood of Electrical Workers, Lo-cal Union No. 100, as the collective-bargaining representa-tive of the employees in the above-described bargainingunit employed at the Kingsburg, California, facility of Sun-Maid Growers of California.(e) Post at its Kingsburg, California, facility copies ofthe attached notice marked "Appendix." 19 Copies of thenotice, on forms provided by the Regional Director forRegion 32, after being duly signed by Sun-Maid Growersof California's authorized representative, shall be postedby Sun-Maid Growers of California immediately upon re-ceipt thereof and be maintained by it for 60 consecutivedlays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Sun-Maid Growers of Cali-fornia to ensure that said notices are not altered, defaced,or covered by any other material.(f) Notify the Regional Director for Region 32, in writ-ing, within 20 days from the date of this Order, what stepsSun-Maid Growers of California has taken to comply here-with.In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions. and Order. and all objections thereto shall bedeemed waived for all purposesL4 In the event that this Order is enforced by a judgmrent of a UnitedStates (Court of Appeals, the words i,. the notice reading, "Posted by Orderof the National Iabhor Relations Board" shall read "Posted Pursuant to aJudgment of the U nited Slates ('ourt of Appeals E nforcing an Order of theNational Iabor Relations Board"APPENDIXNoiICE ro EMPLOYEESPOSTED BY ORDER OF THENATIONA. LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended, gives allemployees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all such activities except tothe extent that the employees' bargaining represen-tative and employer have a collective-bargaining356 SUN-MAID GROWERS OF CALIFORNIAagreement which imposes a lawful requirement thatemployees become union members.WE WILL NOT refuse to recognize and bargain collec-tively with International Brotherhood of ElectricalWorkers, Local Union No. 100, as the exclusive bar-gaining representative of the maintenance electriciansemployed at our Kingsburg, California, facility whoare included in the appropriate bargaining unit of allemployees performing manual electrical work as de-scribed in the collective-bargaining agreement be-tween International Brotherhood of Electrical Work-ers, Local Union No. 100, and East Central CaliforniaChapter, National Electrical Contractors Association,Inc.WE WILL NOT terminate maintenance electricians inthe above-described bargaining unit without affordingprior notification and a sufficient opportunity to bar-gain about the decision and its effects upon unit em-ployees to International Brotherhood of ElectricalWorkers, Local Union No. 100.WE WILL NOT continue to recognize International As-sociation of Machinists and District Lodge No. 87 ofthe International Association of Machinists as the rep-resentative of employees in the above-described bar-gaining unit performing maintenance work at ourKingsburg, California, facility, and WE WILL NOT con-tinue to apply the terms and conditions of our collec-tive-bargaining agreement with International Associa-tion of Machinists and District Lodge No. 87 of theInternational Association of Machinists to those em-ployees unless and until International Association ofMachinists and District Lodge No. 87 of the Interna-tional Association of Machinists has been duly certi-fied by the National Labor Relations Board as theexclusive bargaining representative of those employ-ees.WE WILL NOT in any other manner interfere with,restrain, or coerce you in any of your rights set forthabove which are guaranteed by the National LaborRelations Act.WE WILL offer Jack Brown, James E. Mull, and LesA. Robinson immediate and full reinstatement to thepositions of employment which they occupied on Oc-tober 27, 1977, either jointly with Control Electric,Inc., it being willing, or, if not, as our own employees,dismissing, if necessary, anyone who may have beenhired or assigned to perform the work which they hadbeen performing prior to October 27, 1977, or, if theirformer positions no longer exist, to substantiallyequivalent positions, without prejudice to their senior-ity or other rights and privileges, and WE WILL makethem whole for any loss of pay they may have sufferedas a result of our unlawful conduct.WE WILL make whole employees for initiation feesand dues paid as a result of the unlawful applicationof our collective-bargaining agreement with Interna-tional Association of Machinists and District LodgeNo. 87 of the International Association of Machiniststo employees performing maintenance electrical workat our Kingsburg, California facility, where those em-ployees should have been included in the above-de-scribed bargaining unit represented by InternationalBrotherhood of Electrical Workers, Local Union No.100.WE WILL. upon request, recognize and bargain col-lectively with International Brotherhood of ElectricalWoriers. Local Union No. 100, as the collective-bar-gaining representative of employees in the above-de-scribed bargaining unit who are employed at ourKingsburg, California, facility.SUN-MAID GROWERS OF CALIFORNIA357